CaSe: 3:17-cv-00947-S|c Document #: 84-1 Filed: 03/13/19 Page 1 of 2

 

CONSENT FORM

 

l hereby consent to make a claim against Pizza Hut of Southern Wisconsin, lnc.
d/b)'a Pizza Hut, Rockford Pizza, LLC, MSG Delco, LLC, Pizza Hut of l\/[adison, Inc., Pizza
Hut of Rock County, Inc., Divo Enterprises, lnc., Pizza Hut of Waunakee, Inc., Pizza Hut of
Platteville, lnc., Pizza Hut of Mauston, LLC, and Southing Grange, Inc. (hereinafter
collectively referred to as “Pizza Hut”) for unpaid minimum and overtime wages. lf this case
does not proceed collectively, I also consent to join any subsequent action to assert these
claims against Pizza Hut.

In the past three years, l worked as a delivery driver for Pizza Hut, have used my
personal vehicle to deliver pizza and other items sold by Pizza Hut, and have not been paid
minimum wage because Pizza Hut’s per~mile delivery reimbursement has not fully

compensated me for my vehicle expenses

I hereby authorize the filing and prosecution of this Fair Labor Standards Act action
in my name and hereby designate the Named Plaintiff John Hobon to make decisions on my
behalf concerning this litigation1 the method and manner of conducting this litigation, the
entering of any agreements between Plainti_ffs’ Counsel concerning attorneys’ fees and
costs, Settlement, and all other matters pertaining to this lawsuit

OL 4 ,;>~oz-/é

Mature and Date

 

JAMES KINISON

Mail or Email tol
Hawks Quindel, S.C.
Attn? Larry A. Johnson
PO Box 442
l\/lilvvaukee, Wisconsin 53201
Telephoner (414) 271-esso
Emailf ljohnson@hq'law.com
www.hq'law.com

